Case 1:21-cv-02110-KLM Document 4 Filed 08/04/21 USDC Colorado Page 1 of 4




 DISTRICT COURT, DOUGLAS COUNTY,
 STATE OF COLORADO                                            DATE FILED: July 23, 2021 2:42 PM
                                                              FILING ID: 2B34624314B38
 Address: 4000 Justice Way                                    CASE NUMBER: 2021CV30519
          Castle Rock, Colorado 80109
          (720) 437-6200
                                                                 ▲COURT USE ONLY▲

 Plaintiff:
 NIDIA VIVANCO, an individual,
                                                             Case Number:
 v.

 Defendant:                                                  Division:
 COSTCO WHOLESALE CORPORATION, a
 Washington Corporation.

 Attorneys for Plaintiff Nidia Vivanco:
 Law Office of Timur Kishinevsky, LLC
 Timur Kishinevsky, #31085
 Michael J. Buchanan, #21780
 Gordon Westmont, #45087
 2851 South Parker Road, Suite 150
 Aurora, CO 80014
 Phone: (720) 748-8888
 FAX: 720-748-8894
 tkish@coloradolawteam.com
 buchanan@coloradolawteam.com
 gordon@coloradolawteam.com

                            COMPLAINT AND JURY DEMAND


    COMES NOW Plaintiff Nidia Vivanco, through undersigned counsel, Michael J. Buchanan
of The Law Office of Timur Kishinevsky, and for her Complaint and Jury Demand, states and
alleges as follows:

                                          PARTIES

1.    Plaintiff Nidia Vivanco (“Vivanco”) is an individual, and at all times relevant to this
      Complaint, resides at 17107 E. Whitaker Drive, Unit E, Aurora, Colorado 80015.

2.    Defendant Costco Wholesale Corporation (“Costco”), is, based upon information and
      belief, a Washington Corporation licensed and registered to conduct business in the State
      of Colorado, with a principal business address of 999 Lake Drive, Issaquah, Washington
Case 1:21-cv-02110-KLM Document 4 Filed 08/04/21 USDC Colorado Page 2 of 4




      98027.
                                 JURISDICTION AND VENUE

3.    Jurisdiction is proper in this Court.

4.    The facts which give rise to this Complaint occurred in Douglas County, Colorado, and
      venue is proper pursuant to C.R.C.P. 98(c)(5).

                                 GENERAL ALLEGATIONS

5.    On or about August 8, 2019, Plaintiff Vivanco was shopping in a Costco store located at
      18414 Cottonwood Drive, Parker, Colorado, 80134.

6.    Plaintiff Vivanco was holding her daughter and proceeding toward the store’s aisles.

7.    Suddenly and unexpectedly, Plaintiff Vivanco slipped and fell on a wet surface.

8.    Plaintiff Vivanco attempted to catch herself, and protect her daughter from harm, but
      ended up falling and landing on the ground.

9.    Unbeknownst to Plaintiff Vivanco, there was a clear liquid on the floor (presumably
      water), which caused the slip and fall incident.

10.   There were no signs (in the Costco store), informing customers that the floor was wet and
      posed a danger of slipping and falling.

11.   Plaintiff Vivanco’s injuries were a result of a dangerous condition on the premises,
      including, but not limited to, failure to warn of the dangerous condition on the premises,
      and the failure to remove the dangerous condition on the premises.

12.   Defendant Costco owed a duty to Plaintiff Vivanco to operate and maintain the property
      in a safe and prudent manner and to maintain its premises in a safe condition free from
      hidden hazards and defects. Defendant Costco was negligent in that it maintained the
      property in a careless manner and/or otherwise failed to sufficiently warn of any and all
      hazards, defects, and conditions which resulted in Plaintiff Vivanco sustaining injuries.
      Some, if not all, of Defendant Costco’s actions constitute premises liability.

13.   As a direct and proximate result of the negligence and carelessness of Defendant Costco,
      Plaintiff Vivanco suffered personal injuries, some or all of which are permanent; has
      endured and will endure continuous physical, mental, and psychological pain and
      suffering; has suffered a permanent loss of enjoyment of life, past and future; has
      incurred medical and health care bills for treatment and care and will continue to do so in
      the future; and has lost the value of her home services past and future.
Case 1:21-cv-02110-KLM Document 4 Filed 08/04/21 USDC Colorado Page 3 of 4




                                     CLAIM FOR RELIEF
                                      (Premises Liability)

14.    Plaintiff Vivanco hereby incorporates all the above paragraphs.

15.    On or about August 8, 2019, Defendant Costco owned, operated, controlled, or conducted
       activities at the premises located at 18414 Cottonwood Drive, Parker, CO 80134-8876.

16.    Defendant Costco permitted activities to be conducted and/or allowed conditions to be
       present on its property/premises which it knew, or reasonably should have known, that
       created an unreasonable risk of injury/damage/loss, to persons such as Plaintiff Vivanco.

17.    Plaintiff Vivanco was on Defendant Costco’s premises as an invitee.

18.    Defendant Costco, as operator of its premises, was negligent because it failed to use
       reasonable care in the management and maintenance of the premises with respect to
       conducting business on the premises, or to give adequate warning of the hazardous
       condition(s) existing on the premises located at 18414 Cottonwood Drive, Parker,
       Colorado 80134.

19.    On or about August 8, 2019, Plaintiff Vivanco suffered injuries, damages, and losses as a
       result of a hazardous condition(s) that existed on Defendant Costco’s premises, located at
       18414 Cottonwood Drive, Parker, Colorado 80134, when she slipped and fell at the store.

                                           DAMAGES

20.    Plaintiff Vivanco hereby incorporates all the above paragraphs.

21.    Defendant Costco’s negligence and/or permitting of activities to be conducted or
       allowing a condition(s) to be present on its property/premises which it knew, or
       reasonably should have known created an unreasonable risk(s) of injury/damage/loss
       caused Plaintiff Vivanco to suffer past, present, and future non-economic injuries,
       damage and losses including pain and suffering, inconvenience, emotional distress,
       permanent injury/disfigurement/disability and/or impairment of her quality of life.

22.    Defendant Costco’s negligence and/or permitting of activities to be conducted or
       allowing a condition(s) to be present on its property/premises which it knew, or
       reasonably should have known created an unreasonable risk(s) of injury/damage/loss
       caused Plaintiff Vivanco incur past, present, and economic losses including reasonable
       and necessary medical expenses including physician, hospital therapy, prescription,
       and/or other expenses.

       WHEREFORE, for the foregoing reasons, Plaintiff Vivanco respectfully requests that
this Court enter judgment in favor of Plaintiff Vivanco and against Defendant Costco, plus pre-
and post-judgment interest, attorney fees, costs, and such further relief as this Court deems just
Case 1:21-cv-02110-KLM Document 4 Filed 08/04/21 USDC Colorado Page 4 of 4




and fair.
                   PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY

        Respectfully submitted July 23, 2021.

                                                LAW OFFICE OF TIMUR KISHINEVSKY, LLC

                                                Original signature on file with
                                                Law Office of Timur Kishinevsky LLC

                                                /s/ Michael J. Buchanan____________
                                                Michael J. Buchanan, #21780
                                                Timur G. Kishinevsky, #31085
                                                Gordon Westmont, #45087
                                                2851 S. Parker Rd., Suite 150
                                                Aurora, Colorado 80014
                                                Tel: 720-748-8888
                                                Fax: 720-748-8894
                                                Attorneys for Plaintiff Nidia Vivanco


Plaintiff’s Address:

Nidia Vivanco
17107 E. Whitaker Drive, Unit E
Aurora, Colorado 80015
